                                      1 Kevin E. Gilbert, Esq. (SBN: 209236)
                                          kgilbert@ohshlaw.com
                                      2
                                          Christopher R. Creech, Esq. (SBN: 293037)
                                      3   ccreech@ohshlaw.com
                                          ORBACH HUFF SUAREZ + HENDERSON LLP
                                      4   6210 Stoneridge Mall Road, Suite 210
                                          Pleasanton, CA 94588
                                      5
                                          Telephone: (510) 999-7908
                                      6   Facsimile: (510) 999-7918

                                      7 Attorneys for Defendants

                                      8 COUNTY OF ALAMEDA, DEPUTY JEFF EDWARDS
                                          and DEPUTY RILEY WALTER
                                      9

                                     10                                      UNITED STATES DISTRICT COURT
ORBACH HUFF SUAREZ + HENDERSON LLP




                                     11                                   NORTHERN DISTRICT OF CALIFORNIA
                                     12                                                OAKLAND DIVISION
                                     13 DAISY VARGAS, an individual,                                    Case No. 19-cv-05677-HSG
                                     14
                                                                    Plaintiff,
                                     15                                                                 STIPULATED PROTECTIVE ORDER
                                          v.                                                            FOR STANDARD LITIGATION
                                     16

                                     17 COUNTY OF ALAMEDA, a municipal
                                          corporation; JEFF EDWARDS, individually
                                     18 and in his official capacity as deputy sheriff for
                                          the Alameda County Sheriff’s Office; (FNU)
                                     19 WALTER, individually and in his official

                                     20 capacity as deputy sheriff for the Alameda
                                          County Sheriff’s Office; and DOES 1-50,
                                     21 inclusive, individually and in their official

                                     22
                                          capacity as agents for the Alameda County
                                          Sheriff’s Office,
                                     23
                                                                    Defendants.
                                     24

                                     25

                                     26

                                     27

                                     28


                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1 1.        PURPOSES AND LIMITATIONS
                                      2           Disclosure and discovery activity in this action are likely to involve production of
                                      3 confidential, proprietary, or private information for which special protection from public

                                      4 disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

                                      5 Accordingly, the parties hereby stipulate to and petition the court to enter the following

                                      6 Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

                                      7 protections on all disclosures or responses to discovery and that the protection it affords from

                                      8 public disclosure and use extends only to the limited information or items that are entitled to

                                      9 confidential treatment under the applicable legal principles. The parties further acknowledge, as

                                     10 set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
ORBACH HUFF SUAREZ + HENDERSON LLP




                                     11 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

                                     12 followed and the standards that will be applied when a party seeks permission from the court to

                                     13 file material under seal.

                                     14 2.        DEFINITIONS
                                     15           2.1      Challenging Party: a Party or Non-Party that challenges the designation of
                                     16 information or items under this Order.

                                     17           2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                     18 generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

                                     19 of Civil Procedure 26(c).

                                     20           2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
                                     21 well as their support staff).

                                     22           2.4      Designating Party: a Party or Non-Party that designates information or items that it
                                     23 produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                     24           2.5      Disclosure or Discovery Material: all items or information, regardless of the
                                     25 medium or manner in which it is generated, stored, or maintained (including, among other things,

                                     26 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

                                     27 responses to discovery in this matter.

                                     28 ///

                                                                                                       -1-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1           2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to
                                      2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
                                      3   consultant in this action.
                                      4           2.7      House Counsel: attorneys who are employees of a party to this action. House
                                      5   Counsel does not include Outside Counsel of Record or any other outside counsel.
                                      6           2.8      Non-Party: any natural person, partnership, corporation, association, or other legal
                                      7   entity not named as a Party to this action.
                                      8           2.9      Outside Counsel of Record: attorneys who are not employees of a party to this
                                      9   action but are retained to represent or advise a party to this action and have appeared in this
                                     10   action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   that party.
                                     12           2.10     Party: any party to this action, including all of its officers, directors, employees,
                                     13   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                                     14           2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                                     15   Material in this action.
                                     16           2.12     Professional Vendors: persons or entities that provide litigation support services
                                     17   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                     18   organizing, storing, or retrieving data in any form or medium) and their employees and
                                     19   subcontractors.
                                     20           2.13     Protected Material: any Disclosure or Discovery Material that is designated as
                                     21   “CONFIDENTIAL.”
                                     22           2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a
                                     23   Producing Party.
                                     24   3.      SCOPE
                                     25           The protections conferred by this Stipulation and Order cover not only Protected Material
                                     26   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                                     27   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                     28   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                                       -2-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1   However, the protections conferred by this Stipulation and Order do not cover the following
                                      2   information: (a) any information that is in the public domain at the time of disclosure to a
                                      3   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
                                      4   a result of publication not involving a violation of this Order, including becoming part of the
                                      5   public record through trial or otherwise; and (b) any information known to the Receiving Party
                                      6   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
                                      7   obtained the information lawfully and under no obligation of confidentiality to the Designating
                                      8   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
                                      9   4.      DURATION
                                     10           Even after final disposition of this litigation, the confidentiality obligations imposed by
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                     12   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
                                     13   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
                                     14   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                                     15   action, including the time limits for filing any motions or applications for extension of time
                                     16   pursuant to applicable law.
                                     17   5.      DESIGNATING PROTECTED MATERIAL
                                     18           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party
                                     19   or Non-Party that designates information or items for protection under this Order must take care
                                     20   to limit any such designation to specific material that qualifies under the appropriate standards.
                                     21   The Designating Party must designate for protection only those parts of material, documents,
                                     22   items, or oral or written communications that qualify – so that other portions of the material,
                                     23   documents, items, or communications for which protection is not warranted are not swept
                                     24   unjustifiably within the ambit of this Order.
                                     25           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
                                     26   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
                                     27   unnecessarily encumber or retard the case development process or to impose unnecessary
                                     28   expenses and burdens on other parties) expose the Designating Party to sanctions.
                                                                                                       -3-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1           If it comes to a Designating Party’s attention that information or items that it designated
                                      2   for protection do not qualify for protection, that Designating Party must promptly notify all other
                                      3   Parties that it is withdrawing the mistaken designation.
                                      4           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order
                                      5   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                                      6   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                                      7   designated before the material is disclosed or produced.
                                      8           Designation in conformity with this Order requires:
                                      9           (a) for information in documentary form (e.g., paper or electronic documents, but
                                     10   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
                                     12   portion or portions of the material on a page qualifies for protection, the Producing Party also
                                     13   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                     14   margins).
                                     15   A Party or Non-Party that makes original documents or materials available for inspection need
                                     16   not designate them for protection until after the inspecting Party has indicated which material it
                                     17   would like copied and produced. During the inspection and before the designation, all of the
                                     18   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
                                     19   Party has identified the documents it wants copied and produced, the Producing Party must
                                     20   determine which documents, or portions thereof, qualify for protection under this Order. Then,
                                     21   before producing the specified documents, the Producing Party must affix the
                                     22   “CONFIDENTIAL” legend to each page that contains Protected Material. If only a portion or
                                     23   portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                     24   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
                                     25           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
                                     26   Designating Party identify on the record, before the close of the deposition, hearing, or other
                                     27   proceeding, all protected testimony.
                                     28   ///
                                                                                                       -4-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1           (c) for information produced in some form other than documentary and for any other
                                      2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
                                      3   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
                                      4   portion or portions of the information or item warrant protection, the Producing Party, to the
                                      5   extent practicable, shall identify the protected portion(s).
                                      6           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                      7   designate qualified information or items does not, standing alone, waive the Designating Party’s
                                      8   right to secure protection under this Order for such material. Upon timely correction of a
                                      9   designation, the Receiving Party must make reasonable efforts to assure that the material is
                                     10   treated in accordance with the provisions of this Order.
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     12           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                     13   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
                                     14   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
                                     15   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
                                     16   challenge a confidentiality designation by electing not to mount a challenge promptly after the
                                     17   original designation is disclosed.
                                     18           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                     19   process by providing written notice of each designation it is challenging and describing the basis
                                     20   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
                                     21   notice must recite that the challenge to confidentiality is being made in accordance with this
                                     22   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
                                     23   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
                                     24   forms of communication are not sufficient) within 14 days of the date of service of notice. In
                                     25   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
                                     26   designation was not proper and must give the Designating Party an opportunity to review the
                                     27   designated material, to reconsider the circumstances, and, if no change in designation is offered,
                                     28   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
                                                                                                       -5-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1   stage of the challenge process only if it has engaged in this meet and confer process first or
                                      2   establishes that the Designating Party is unwilling to participate in the meet and confer process in
                                      3   a timely manner.
                                      4           6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court
                                      5   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
                                      6   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
                                      7   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
                                      8   process will not resolve their dispute, whichever is earlier. Each such motion must be
                                      9   accompanied by a competent declaration affirming that the movant has complied with the meet
                                     10   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
                                     12   shall automatically waive the confidentiality designation for each challenged designation. In
                                     13   addition, the Challenging Party may file a motion challenging a confidentiality designation at any
                                     14   time if there is good cause for doing so, including a challenge to the designation of a deposition
                                     15   transcript or any portions thereof. Any motion brought pursuant to this provision must be
                                     16   accompanied by a competent declaration affirming that the movant has complied with the meet
                                     17   and confer requirements imposed by the preceding paragraph.
                                     18           The burden of persuasion in any such challenge proceeding shall be on the Designating
                                     19   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                                     20   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
                                     21   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
                                     22   file a motion to retain confidentiality as described above, all parties shall continue to afford the
                                     23   material in question the level of protection to which it is entitled under the Producing Party’s
                                     24   designation until the court rules on the challenge.
                                     25   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                     26           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                                     27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                     28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only
                                                                                                       -6-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1   to the categories of persons and under the conditions described in this Order. When the litigation
                                      2   has been terminated, a Receiving Party must comply with the provisions of section 13 below
                                      3   (FINAL DISPOSITION).
                                      4           Protected Material must be stored and maintained by a Receiving Party at a location and
                                      5   in a secure manner that ensures that access is limited to the persons authorized under this Order.
                                      6           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                                      7   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                                      8   information or item designated “CONFIDENTIAL” only to:
                                      9           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
                                     10   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that
                                     12   is attached hereto as Exhibit A;
                                     13           (b) the officers, directors, and employees (including House Counsel) of the Receiving
                                     14   Party to whom disclosure is reasonably necessary for this litigation and who have signed the
                                     15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     16           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                                     17   reasonably necessary for this litigation and who have signed the “Acknowledgment and
                                     18   Agreement to Be Bound” (Exhibit A);
                                     19           (d) the court and its personnel;
                                     20           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and
                                     21   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have
                                     22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     23           (f) during their depositions, witnesses in the action to whom disclosure is reasonably
                                     24   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                     25   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
                                     26   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
                                     27   bound by the court reporter and may not be disclosed to anyone except as permitted under this
                                     28   Stipulated Protective Order.
                                                                                                       -7-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1           (g) the author or recipient of a document containing the information or a custodian or
                                      2   other person who otherwise possessed or knew the information.
                                      3   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                      4           LITIGATION
                                      5           If a Party is served with a subpoena or a court order issued in other litigation that compels
                                      6   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that
                                      7   Party must:
                                      8           (a) promptly notify in writing the Designating Party. Such notification shall include a
                                      9   copy of the subpoena or court order;
                                     10           (b) promptly notify in writing the party who caused the subpoena or order to issue in the
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   other litigation that some or all of the material covered by the subpoena or order is subject to this
                                     12   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                                     13           (c) cooperate with respect to all reasonable procedures sought to be pursued by the
                                     14   Designating Party whose Protected Material may be affected.
                                     15           If the Designating Party timely seeks a protective order, the Party served with the
                                     16   subpoena or court order shall not produce any information designated in this action as
                                     17   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                     18   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                                     19   shall bear the burden and expense of seeking protection in that court of its confidential material –
                                     20   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
                                     21   Party in this action to disobey a lawful directive from another court.
                                     22   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                     23           LITIGATION
                                     24           (a) The terms of this Order are applicable to information produced by a Non-Party in this
                                     25   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                                     26   connection with this litigation is protected by the remedies and relief provided by this Order.
                                     27   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                                     28   additional protections.
                                                                                                       -8-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
                                      2   Party’s confidential information in its possession, and the Party is subject to an agreement with
                                      3   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                                      4                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or
                                      5   all of the information requested is subject to a confidentiality agreement with a Non-Party;
                                      6                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
                                      7   in this litigation, the relevant discovery request(s), and a reasonably specific description of the
                                      8   information requested; and
                                      9                    (3) make the information requested available for inspection by the Non-Party.
                                     10           (c) If the Non-Party fails to object or seek a protective order from this court within 14
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   days of receiving the notice and accompanying information, the Receiving Party may produce the
                                     12   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
                                     13   seeks a protective order, the Receiving Party shall not produce any information in its possession
                                     14   or control that is subject to the confidentiality agreement with the Non-Party before a
                                     15   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
                                     16   burden and expense of seeking protection in this court of its Protected Material.
                                     17   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     18           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                     19   Material to any person or in any circumstance not authorized under this Stipulated Protective
                                     20   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                     21   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                                     22   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
                                     23   made of all the terms of this Order, and (d) request such person or persons to execute the
                                     24   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                     25   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                     26           MATERIAL
                                     27           When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                     28   produced material is subject to a claim of privilege or other protection, the obligations of the
                                                                                                       -9-
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                      2   provision is not intended to modify whatever procedure may be established in an e-discovery
                                      3   order that provides for production without prior privilege review. Pursuant to Federal Rule of
                                      4   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                      5   communication or information covered by the attorney-client privilege or work product
                                      6   protection, the parties may incorporate their agreement in the stipulated protective order
                                      7   submitted to the court.
                                      8   12.     MISCELLANEOUS
                                      9           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to
                                     10   seek its modification by the court in the future.
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective
                                     12   Order no Party waives any right it otherwise would have to object to disclosing or producing any
                                     13   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
                                     14   no Party waives any right to object on any ground to use in evidence of any of the material
                                     15   covered by this Protective Order.
                                     16           12.3     Filing Protected Material. Without written permission from the Designating Party
                                     17   or a court order secured after appropriate notice to all interested persons, a Party may not file in
                                     18   the public record in this action any Protected Material. A Party that seeks to file under seal any
                                     19   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
                                     20   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
                                     21   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
                                     22   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
                                     23   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
                                     24   Material under seal pursuant to Civil Local Rule 79-5(d) is denied by the court, then the
                                     25   Receiving Party may file the information in the public record pursuant to Civil Local Rule 79-
                                     26   5(e) unless otherwise instructed by the court.
                                     27   13.     FINAL DISPOSITION
                                     28           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
                                                                                                      - 10 -
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1   Receiving Party must return all Protected Material to the Producing Party or destroy such
                                      2   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                      3   compilations, summaries, and any other format reproducing or capturing any of the Protected
                                      4   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
                                      5   submit a written certification to the Producing Party (and, if not the same person or entity, to the
                                      6   Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
                                      7   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
                                      8   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
                                      9   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                     10   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
                                     12   product, and consultant and expert work product, even if such materials contain Protected
                                     13   Material. Any such archival copies that contain or constitute Protected Material remain subject to
                                     14   this Protective Order as set forth in Section 4 (DURATION).
                                     15           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                     16
                                          DATED: February 28, 2020                                /s/ K. Chike Odiwe
                                     17
                                                                                                      John L. Burris
                                     18                                                               K. Chike Odiwe
                                                                                                      Attorney for Plaintiff
                                     19                                                               DAISY VARGAS
                                     20
                                          DATED: February 28, 2020                                 /s/ Kevin E. Gilbert
                                     21                                                                Kevin E. Gilbert
                                                                                                       Attorneys for Defendants
                                     22
                                                                                                       COUNTY OF ALAMEDA, DEPUTY
                                     23                                                                JEFF EDWARDS and
                                                                                                       DEPUTY RILEY WALTER
                                     24

                                     25           PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                     26   DATED: 3/4/2020                                     _____________________________________
                                                                                                   Honorable Haywood S. Gilliam, Jr.
                                     27
                                                                                                   Judge of the United States District Court
                                     28
                                                                                                      - 11 -
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
                                      1                                                         EXHIBIT A
                                      2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3           I, _____________________________ [print or type full name], of _________________
                                      4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
                                      5   understand the Stipulated Protective Order that was issued by the United States District Court
                                      6   for the Northern District of California on [date] in the case of ___________ [insert formal
                                      7   name of the case and the number and initials assigned to it by the court]. I agree to comply
                                      8   with and to be bound by all the terms of this Stipulated Protective Order and I understand and
                                      9   acknowledge that failure to so comply could expose me to sanctions and punishment in the
                                     10   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
ORBACH HUFF SUAREZ & HENDERSON LLP




                                     11   item that is subject to this Stipulated Protective Order to any person or entity except in strict
                                     12   compliance with the provisions of this Order.
                                     13           I further agree to submit to the jurisdiction of the United States District Court for the
                                     14   Northern District of California for the purpose of enforcing the terms of this Stipulated
                                     15   Protective Order, even if such enforcement proceedings occur after termination of this action.
                                     16           I hereby appoint __________________________ [print or type full name] of
                                     17   _______________________________________ [print or type full address and telephone
                                     18   number] as my California agent for service of process in connection with this action or any
                                     19   proceedings related to enforcement of this Stipulated Protective Order.
                                     20

                                     21   Date: ______________________________________
                                     22

                                     23   City and State where sworn and signed: _________________________________
                                     24

                                     25   Printed name: _______________________________
                                     26

                                     27   Signature: __________________________________
                                     28
                                                                                                      - 12 -
                                          Stipulated Protective Order for Standard Litigation [19-cv-5677-HSG]
